Citation Nr: 1623478	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  09-45 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for pes planus.  

2.  Entitlement to service connection for a low back disability, to include as secondary to service-connected bilateral knee and right ankle disabilities.  

3.  Entitlement to service connection for bilateral hip disorders. 

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a stomach disorder and, if so, whether service connection is warranted.

5.  Entitlement to an initial, compensable rating for chronic headaches prior to May 15, 2012, and in excess of a 10 percent disability rating thereafter.

6.  Entitlement to an initial, compensable rating for residuals of umbilical hernia, other than the service-connected hernia scar.

7.  Entitlement to an initial rating in excess of 10 percent for scar, status post umbilical hernia repair.

8.  Entitlement to a rating in excess of 10 percent for right knee tendinitis with degenerative arthritis.

9.  Entitlement to a rating in excess of 10 percent for left knee tendinitis with degenerative arthritis.  
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from February to June 2000 and from March 2002 to April 2006.  

These matters come before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO) in Houston, Texas.  

In a November 2006 decision, the RO granted service connection for chronic headaches and residuals of umbilical hernia, and assigned initial noncompensable disability ratings, both effective May 1, 2006.

In an April 2008 decision, the RO denied entitlement to service connection for bilateral pes planus and a lumbar spine disability.  

In a September 2009 decision, a Decision Review Officer (DRO) granted service connection for scars, status post umbilical hernia repair and assigned an initial 10 percent disability rating, effective May 1, 2006.  

The Veteran testified before the undersigned at a December 2011 hearing at the Waco, Texas RO (Travel Board hearing). A transcript of that hearing has been associated with his claims folder.  That hearing did not address appeals for the issues addressed in the July 2015 rating decision below or the increased rating for the hernia scar.

In March 2012, the Board remanded the claims on appeal for additional development.  At that time, the Board granted service connection for a skin disease and dismissed the claim for service connection for high cholesterol.  The Board also found that the issue of entitlement to a higher initial rating for a hernia scar was on appeal as part of the initial rating for hernia repair residuals.

In the March 2012 Board remand, the Board characterized the previous claim for service connection for pes planus as a bilateral foot disability.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In a May 2013 rating decision the appeals management center (AMC) granted service connection for right and left foot stress reaction.  However, as the Veteran continues to also have a diagnosis of pes planus, has previously indicated that he is pursuing such a claim for pes planus, and the May 2013 rating decision listed this disability as not service connected; the matter continues to be on appeal before the Board.  

In the July 2015 rating decision, the RO, in pertinent part, granted service connection for right and left knee tendonitis, with degenerative arthritis (previously rated as right and left knee tendonitis), and continued a 10 percent disability rating for each knee's disabilities.  The RO also continued 10 percent disability ratings for right and left knee instability, and denied service connection for right and left hip conditions.  The RO also denied reopening the claim for service connection for a stomach condition.

VA medical evidence was added to the electronic records after the May 2013 supplemental statement of the case.  The agency of original jurisdiction has not considered this evidence in connection with the claims on appeal.  However, in May 2016, the Veteran's representative waived RO consideration of this evidence. See 38 C.F.R. § 20.1304.  

The issues of increased ratings for the knees, service connection for the bilateral hips, and to reopen the stomach claim are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has current bilateral pes planus that began in active service.

2.  A low back disability is not the result of any disease, injury, or incident in service, and was not caused or aggravated by a service-connected disability.

3.  Prior to May 13, 2008,  the Veteran's headaches were not manifested by prostrating attacks averaging at least one in two months over the last several months or economic inadaptability.

4.  From May 13, 2008, the Veteran's headaches were manifested by characteristic prostrating attacks occurring on an average of once a month over the last several months, but not manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

5.  The Veteran's postoperative ventral hernia is healed, with no disability, and no belt is indicated.  

6.  The Veteran's scar, status post umbilical hernia repair is less than 6 square inches (39 sq. cm.) in size, and been considered tender at times, but is not poorly nourished, ulcerated, deep, or unstable, and does not limit the function of any body part.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for the establishment of service connection for low back disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  Prior to May 13, 2008, the criteria for an initial, compensable rating for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).  

4.  From May 13, 2008, the criteria for an initial rating of 30 percent, and no higher, for headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).  

5.  The criteria for an initial, compensable disability rating for residuals of umbilical hernia have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.114, Diagnostic Code 7339 (2015).  

6.  The criteria for an initial rating in excess of 10 percent for post umbilical hernia repair scar are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7 (2015); 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805 (as in effect for claims filed prior to October 23, 2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist 

As the Board's decision to grant service connection for pes planus herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

As to the low back disability service connection claim, VA has satisfied its duty to notify under the VCAA.  Specifically, August and October 2007 letters, letter, sent prior to the initial unfavorable decision advised the Veteran of the evidence and information necessary to substantiate his service connection claim.  Also, a December 2007 letter included notice on supporting the claim on a secondary basis.  The letters informed the Veteran of his and VA's respective responsibilities in obtaining such evidence and information, and notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Also, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned ratings for his headaches and residuals of umbilical hernia, from the original grants of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  As the Veteran has appealed with respect to the initially assigned ratings, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

VA has a duty to assist the Veteran in developing his claims, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the AOJ obtained and considered the Veteran's service treatment records as well as post-service VA and private treatment records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Board notes that per the March 2012 Board remand, the AOJ requested a copy of the Veteran's 2007 Persian Gulf Examination.  However, a June 2012 correspondence from the Dallas VA medical center certifies that that such examination could not be located.  An August 2012 VA Memo showed a formal finding of unavailability of the 2007 Persian Gulf Exam Report.  Also, the AOJ obtained the requested VA examinations for the feet and headaches, as well as, unassociated VA medical records.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

In regards to the headaches, residuals of umbilical hernia increased rating claims, and scar, the Board finds that adequate information is associated with the claims file to rate the Veteran's claim.  For the headaches, the Veteran underwent VA examinations in October 2006, May 2008, September 2010, and May 2012.  For residuals of umbilical hernia and scar, the Veteran underwent VA examinations in October 2006, July 2007, May 2008, September 2010, and December 2012.  Neither the Veteran nor his representative has alleged that an examination was inadequate for rating purposes.  To the extent that it is unclear whether the RO considered the September 2010 VA examination as to the scar, the Board notes that the findings of that examination are consistent with those of the December 2012 VA examination findings.  As such, the Veteran would not be prejudiced by any RO failure to consider such findings.  Moreover, the Board finds that the examinations are adequate for evaluation purposes, as they included interviews with the Veteran, reviews of the record and full physical examinations, addressed the relevant rating criteria. Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claims and no further examination is necessary.

The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); VAOPGCPREC 11-95 (1995).  

As to the claim for service connection for low back disability, the Veteran underwent VA medical examinations in December 2007, January 200, and May 2012.   The VA examiners provided specific findings referable to the Veteran's claimed disability sufficient to for the Board to adjudicate such claims.  The Board finds that such VA examinations and accompanying opinions are adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinions proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in December 2011, the Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the December 2011 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's symptoms, severity, and frequency of his service-connected disabilities and informed as to how to support his claim.  He also reported as to his in-service experiences and reports of chronicity as to the low back disability claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the aforementioned development ordered in the Board's March 2012 remand.  As noted in the preceding paragraph, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.




II. Service Connection Law

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

In some cases, such as claims for arthritis, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

III. Bilateral Pes Planus Claim

The Veteran contends that he has had pes planus since service.  As noted in the Introduction, the RO granted service connection for the separate foot disabilities of stress reaction, for each foot, in a May 2013 rating decision.  That matter will not be considered as part of the current claim for service connection for pes planus.  

Prior to his 2000 period of active duty training, in a November 1999 examination, the provider found that the Veteran had mild, asymptomatic pes planus.  

The Veteran's March 2002 enlistment examination documents that the examiner found that the Veteran's feet were normal and indicated that the Veteran had a "Normal Arch."  Subsequent service treatment records do generally document occasional findings of pes planus, including in September 2004, in conjunction with the Veteran's knee complaints, at which time the Veteran received foot orthotics.  In the February 2006 separation physical documented that the Veteran denied having feelings of weakness and musculoskeletal problems.  At that time, he also received a bone scan of his feet, though mainly of the knees and ankles.  The heels were not completely visualized, but the examiner found mild bilateral tibial stress reaction without evidence of fracture and suggestion of stress reaction of the right patella and left posterior calcaneus.  

During his December 2011 Board hearing, the Veteran reported that he first started experiencing foot problems around 2003 and that he continued to have foot problems throughout service.  He also reported using inserts in his shoes during service.  

Following his April 2006 separation from service, the Veteran underwent a general VA examination in October 2006, not specifically for pes planus.  However, the examiner noted that an X-ray of the right foot showed mild pes planus.  

In September 2010, the Veteran underwent a VA examination and complained of flat feet since 2007.  The examiner opined that the pes planus was not caused by, secondary to, or aggravated by military service.  The examiner found that the Veteran's record showed asymptomatic pes planus on entry into active duty (in 1999) and no record of chronic or increased problems from flat feet.  As such, he opined that the symptomatic pes planus was merely a natural progression of the condition, with no injury or condition became excessively more aggravating that expected from the normal disease progression.  

In March 2012, the Board remanded this matter to have an examiner consider the finding of no pes planus on the later March 2002 enlistment examination.

A May 2012 VA examiner diagnosed the Veteran with bilateral pes planus.  
However, the examiner opined that he could not resolve the question of the etiology of the pes planus without mere speculation.  He explained that there was evidence of pes planus on his report of medical examination done in 1999, but not three years later.  Also, the Veteran had been seen during his service for other condition other than pes planus (most of the time it was in incidental finding and not the reason for medical evaluation).  The examiner reported that he was unable to explain if the condition was present before service or not.  However, the examiner found no evidence of his service medical record suggesting an aggravation of his flat feet condition.

Although the 1999 enlistment examination documented asymptomatic pes planus, his 2002 enlistment examination made no such findings.  The Veteran has provided credible reports of in-service foot problems, consistent with the service treatment records documenting treatment that included the use of foot orthotics.  Also, the record shows findings of pes planus in service, even after the March 2002 enlistment examination finding that the Veteran had normal arches at that time.  Similarly, the February 2006 separation physical did not make any indications of pes planus; however, a few months after that evaluation, an October 2006 VA X-ray documented mild pes planus of the right foot.  Given the above evidence, in conjunction with the inconclusive medical opinion evidence of record, and giving the Veteran the benefit of the doubt, the Board finds that the evidence of record is at least at equipoise in regards to the claim.  As such, the benefit of the doubt rule applies.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  Giving the Veteran the benefit of the doubt, the Board finds that service connection for bilateral pes planus is granted.  

IV. Low Back Disability 

The Veteran contends that he first having back problems when he went from the Reserves to active duty, from having to perform more continuous physical training.  He indicated that he received treatment for his back in service, generally in conjunction with the treatment he received for his knees.  He also reported that his work as a mental health technician involved physical demands, like wrestling patients and lifting.  He reported that he had back tightness in service, and that they have progressed to spasms; his symptoms have been continuous since service.  (December 2011 Board hearing).  He has also alternatively claimed that his back problems had to do with his service-connected knee and ankle disabilities.  (October 2007 statement).

A.  Factual Background

Service treatment records document occasional findings regarding the back. In his March 2002 enlistment report of medical history, the Veteran denied having back pain or problems.  The examiner found that the Veteran's spine was normal, but then specifically found that the Veteran had scoliosis.  In a January 2005 post-deployment health assessment, the Veteran denied having back pain.  Also, in his February 2006 separation physical, he denied having musculoskeletal symptoms.  In a March 2006 report of medical assessment, the Veteran did not indicate any sort of back problem, though he noted several other disorders, including hernia repair, knee and ankle pain, and headaches.  

The first medical report of low back pain of record was in August 2007 VA medical record, when he complained of increasing discomfort in the low back for 2-3 weeks.  In a September 2007 VA medical record, and received a diagnosis of low back pain.  In an October 2009 VA medical record, he reported intermittent low back pain, without radiation, since 3-4 months.  

In an October 2007 VA examination, the Veteran reported a history of lumbosacral strain.  He reported intermittent low back pain starting in 2007.  The VA examiner found inspection of the spine, limbs, posture, gait, head position, and spine curvatures were all normal.  There was no objective evidence of painful motion, spasm, weakness or tenderness.  There were no postural abnormalities or fixed deformities.  Musculature was normal.  X-rays were normal.  The examiner noted a diagnosis of lumbosacral strain, but reported that it was not found on examination.  

In January 2008, the Veteran underwent another VA examination.  The Veteran again reported that low back pain began in 2007 and was intermittent.  The VA examiner also found inspection of the spine, limbs, posture, gait, head position, and spine curvature were all normal, with no objective evidence of painful motion, spasm, weakness or tenderness.  The examiner noted that recent X-rays were unremarkable and diagnosed the Veteran with recurrent lumbosacral strain.  The examiner opined that the lumbar spine condition was not caused by or secondary to military service, nor was it caused by or secondary to the knee or ankle disabilities.  The examiner explained that the Veteran did not have any leg length discrepancy or abnormal shoe wear pattern to indicate abnormal gait.  His gait was normal.  The examiner concluded that the Veteran's remote history of an ankle sprain and knee tendinitis were not the etiology of recurrent lumbosacral strain and found that the strain was unrelated to previous injury.  Rather such condition was related to normal work and aging factors.  

In May 2012 the Veteran underwent yet another VA examination; he received a diagnosis of lumbar tightness.  The Veteran reported recurrent problems for his back in service and back stiffness.  The examiner noted that a November 2009 MRI of the spine was unremarkable, with no significant degenerative disc disease changes.  

The May 2012 VA examiner opined that the Veteran's low back disability was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  He explained that after reviewing service treatment records, the Veteran was suspected of having mild scoliosis in 1999.  However, his current lumbar MRI was normal for any pathology.  Furthermore, the Veteran's physical exam was compatible with poor stretching problem, which was not a concentric problem over his back. The Veteran indicated that a good massage normalized any low back discomfort for a couple of days.  Additionally, upon physical exam, the Veteran had shortening of the iliolumbar and anterior thigh muscle which affected his flexibility to bend forward and backward respectively.  His rotation was normal (which in most of the lumbar strain is affected).

The May 2012 VA examiner further noted that to the extent that the Veteran had scoliosis that clearly and unmistakably existed prior to service, it was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness.  He explained that the Veteran's reported a back pain in September 2007 had been treated with NSAIDS with good response.  Furthermore, currently, there was no evidence of scoliosis on his current lumbar MRI, which was even more specific than lumbar X-ray obtained in service.

Moreover, the May 2012 VA examiner opined that the Veteran's low back disability was not at least as likely as not aggravated beyond its natural progression by his service-connected disabilities.  He explained that there was no evidence of back condition found other than back tightness.  The VA examiner had previously indicated that such back tightness was actually affected by the shortening of the iliolumbar and anterior thigh muscle, which affected his flexibility to bend forward and backward respectively.   

B.  Analysis

To the extent that the Veteran may have had scoliosis in service, there is no indication of record that the Veteran currently has scoliosis.  During the entire appeal period, none of the VA examiners or VA medical providers have found such a disability.  The December 2007 and January 2008 VA examiners found normal spine curvatures, and the May 2012 VA examiner specifically found that no such scoliosis currently existed.  

Service connection cannot be granted "[i]n the absence of proof of a present disability."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The current disability requirement is satisfied when the claimant has a disability at the time the claim is filed or during the pendency of the appeal even though the disability may resolve prior to adjudication.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  In the present case, there is no diagnosis of scoliosis during the pendency of the claims period.  

Furthermore, the only indication of possible scoliosis of record was from March 2002, years prior to the Veteran's current back claim filed in October 2007.  The Board finds that such a possible diagnosis over 5 years prior to the current claim is not supportive of finding current scoliosis.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) ( "when the record contains a recent diagnosis of a disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.").  As such, the Board finds that service connection for scoliosis is not warranted.

To the extent that the Veteran has a current low back disability, other than scoliosis, the Board also finds that service connection is not warranted.  As noted above, all the probative medical opinion evidence of record is against the Veteran's claim.  The October 2007 VA examiner did not find a current low back disability on examination.  The January 2008 VA examiner found that any current low back disability was not caused by service or develop secondary to service-connected disabilities.  The May 2012 VA examiner similarly found that any low back disability was not incurred in or caused by service, or aggravated by a service-connected disability.  

The only opinion evidence of record supportive of the Veteran's claim is the Veteran's personal opinion that such a disorder developed in service or secondary to a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011), as to the specific issue in this case, i.e., whether the Veteran has a medically diagnosed disability etiologically related to in-service back complaints, such question falls outside the realm of common knowledge of a lay person as it involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Although the Veteran may have observed pain similar in location and sensation to that which he experienced in service, the causes of his low back disability are not within the ordinary knowledge of a lay person.  The similarities between his current symptoms and those he experienced in service may be relevant to an expert considering potential causes of the Veteran's current condition.  However, his lay observation of these similarities alone is not competent evidence of causation.  Rather, the VA examinations are the only competent and probative medical opinions of record.  Those VA examiners considered the Veteran's claims file and medical history in the respective reports. Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  Additionally, the VA examiners provided etiological opinions, complete with the rationales described above.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Consequently, the Board assigns great probative value to the negative opinions.

The VA examiners' respective opinions are considered probative, as they are uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

The only other evidence of record supportive of the Veteran's claim is his current contention that he has had chronic back symptoms since service.  The Board does not find such reports to be credible.  While the Veteran has claimed that he was treated for his back pain at the same time he received treatment for his knees in service, the service treatment records do not indicate his medical providers made such indications.  Furthermore, the Veteran himself specifically denied having back problems in his January 2005 post-deployment health assessment, almost three years after his start of active duty, though he claimed the back pain began from performing physical training during active duty.  (December 2011 Board hearing).  His January 2006 separation physical similarly did not list back pain as one of his problems.  Furthermore, prior to his April 2006 separation from service, his initial service connection claims (filed in February and March 2006) did not include a claim service connection for a back disorder.  The Veteran filed his current claim in October 2007, over a year following his discharge from service.  At that time he indicated that his back problem developed secondary to his service-connected knees and ankle.  Such a claim implies that the Veteran himself did not relate his back pain to his time in service at that time.  Similarly, the first report of low back pain of record was in an August 2007 VA medical record, when he complained of increasing back pain for the past two to three weeks only - well over a year after his separation from service.  Moreover, the Veteran told both the December 2007 and January 2008 VA examiners that his back pain began in 2007, not in service.  

Given the above findings of numerous inaccurate and inconsistent reports by the Veteran, the Board finds that his lay statements as to the chronicity of his disorder are not credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board further finds that the service treatment records and the post-service medical treatment, are consistent and credible, and weigh against the credibility of more recent and unsupported contradictory statements from the Veteran.  The documentation noted above carries far more weight, credibility and probative value than the recent lay statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  Such contemporaneous records are more reliable, in the Board's view, than the unsupported assertions of events now over a decade past, made in connection with his claim for monetary benefits from the government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a veteran's testimony simply because the Veteran is an interested party; personal interest may, however, affect the credibility of the evidence).  

As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).  The Veteran's claim for service connection for a low back disability is denied.  



	
V. Increased Rating Law

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

However, the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

VI. Headaches Claim

The Veteran contends that his headaches are more severe than indicated by his initial noncompensable rating prior to May 15, 2012, or his 10 percent rating form that time.

Under Diagnostic Code 8100, migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation.  Migraine headache disorders with characteristic prostrating attacks occurring on an average once a month warrant a 30 percent disability evaluation.  A 10 percent evaluation requires characteristic prostrating attacks averaging one in two months over the last several months.  A noncompensable evaluation is assigned for migraine headaches with less frequent attacks.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  The rating criteria do not define "prostrating."

A.  Factual Background 

During his December 2011 Board hearing, the Veteran reported that he was missing work and things of that nature due to his headaches.  He reported that his lifestyle did not allow him to say his head hurt that he had to lie down.  He indicated that he worked in a hospital, so he would endanger himself more to leave it when he had a headache.  He indicated that his job had a flexed schedule, as long as he did his eight hours, he could close the door and close the door, turn off the lights, put his head down, and take something.  He generally worked to see if he could get rid of a headache, but had never gotten to the point of being admitted to a hospital for it.

The Veteran reported that he would have common headaches, which were not as bad, which he could tolerate when having them, they're anywhere from 5 to 7 days out of the week.  He also indicated that he had prostrating headaches and reported that "[w]ithin the last year, I probably on an average, from January to December now throughout this year, I probably averaged 2 to 3 headaches a week."  However, "[w]hen it's been so bad where it's been incapacitating, it's probably been maybe once every month, every two months probably on average."  

In a September 2007 statement, the Veteran reported that he had a 100 percent blockage and drainage that had to do with his headaches.  He reported that his headaches made functioning difficult, but that he continued to function due to his job and kids.  

The Veteran also submitted a July 2007 statement form A.W.; she reported that the Veteran had migraines that seemed to confine him to dark places and that noise bothered him.  

Private medical records from Dr. J. Almand generally document complaints of headaches, without indications for rating purposes.  In March 2006, Dr. Almand noted a headache report, but no dizziness, paresthesia, motor dysfunction, dysfunction of special sense.

In the October 2006 VA examination, the Veteran reported headaches increasing with sinus problems and that flare-ups included pain, weakness and fatigue, but that he did not have functional a loss.  The Veteran reported that the headaches started in the right temporal area and was a severe throbbing pain, that would spread to the right side of his head.  He indicated having 30 to 42 weeks of headaches in a 12 month period; with some weeks of no headaches.  He reported occasional nausea, and sensitivity to sound and light; he denied vomiting.  He was able to continue to work and the headaches were not incapacitating or prostrating in nature.  If he was home, he would go to a quiet dark room or sit in a hot bath.

A May 13, 2008 VA examiner noted that the Veteran reported having weekly headaches, but that less than half of the attacks were prostrating.  The headaches had no significant effects on his usual occupation and mil defect on chores, shopping, exercise, and recreation.  

A September 2010 VA examiner again noted the Veteran's report of headaches on the right side, treated with over the counter medications.  The Veteran had not lost any time due to the headaches.  The examiner diagnosed him with cluster headaches treated with over-the-counter medications, with fair response.  The examiner found that the headaches were not prostrating, occurring one or two times a month.  

A May 15, 2012 VA examiner noted that the Veteran reported that his headaches were becoming more frequent and severe, until started on new medications in January - March 2012.  The examiner again noted symptoms of pain localized to one side of the head and sensitivity to light and sound.  The examiner found characteristic prostrating attacks, about once in every 2 months.  The Veteran reported that he was usually able to "fight through" headaches and keep working, but that since January he had missed work 2 or 3 days due to incapacitating headaches.  

VA medical records generally document occasional complaints of, or treatment for, headaches.  A January 2012 record documented a report of increased headaches frequency, and that the Veteran had previously used sinus medication, but that it stopped working.  He was currently using over the counter Advil migraine.

B.  Analysis

The Board finds that the most probative medical evidence of record does not show that the Veteran had prostrating attacks averaging at least once every two months prior to May 13, 2008.  

The Veteran's reports as to the severity of his headaches have varied throughout the appeal period.  Prior to May 13, 2008, the October 2006 VA examiner noted that he was able to continue to work and had no incapacitating or prostrating headaches.  

For the period prior to May 13, 2008, the majority of the evidence of record does not support finding that the Veteran has prostrating attacks averaging at least one in 2 months over the last several months for a 10 percent disability rating, once a month over the last several months for a 30 percent disability rating, or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warranting a 50 percent disability rating.  Diagnostic Code 8100.

While the Board notes that the Veteran has indicated that his lifestyle had prevented him from lying down when his headaches occur, nevertheless, he is usually able to continue functioning when such headaches occur.  Indeed, the Veteran has repeatedly indicated that he did not have functional loss with headaches, as found by the October 2006 VA examiner.  

The Veteran's September 2007 statement indicated that while his headaches made functioning difficult, he could continue to function.  At most, July 2007, A.W. reported that the Veteran had migraines, that seemed to confine him to dark places and that noise bothered him, but did not indicated that such headaches occurred on average at least one in two months for a compensable rating.  The Board notes that with less frequent attacks only warrant a noncompensable rating.  

As such, prior to May 13, 2008 the Board finds that a compensable disability is not warranted.  

However, the Board finds that, giving the Veteran the benefit of the doubt, from the May 13, 2008 VA examination, a disability rating of 30 percent, and no higher, is warranted.  

The May 13, 2008 VA examiner noted a report of weekly headaches, but that less than half were prostrating, without indicating how many were prostrating.  

The May 2008 VA examiner found no significant effects on usual occupation and only a mild effect on chores, shopping, exercise, and recreation, and no effect on other activities of daily living.  

The September 2010 VA examiner noted that the Veteran indicated that he did not lose any time as a result of the headaches.  

At the time of the December 6, 2011 Board hearing, the Veteran indicated that he had two kinds of headaches.  One was common, which he could tolerate.  However, as to his prostrating headaches, he stated that "[w]hen it's been so bad where it's been incapacitating, it's probably been maybe once every month, every two months probably on average."  Such a report is consistent with a 30 percent disability rating.  

A January 2012 VA medical record is consistent with an indication of a recent worsening of headaches.  At that time, the Veteran reported an increased frequency of headaches.  

The Board notes that the May 2012 VA examiner specifically found characteristic prostrating attacks, only about once every 2 months, which is consistent with a 10 percent disability rating, and no higher, under Diagnostic Code 8100.  However, the Veteran also indicated that had missed 2 or 3 days of work due to incapacitating headaches since January.

Giving the Veteran the benefit of the doubt, based on his statements, the Board finds that from May 13, 2008, the first indication of prostrating attacks of some frequency, a 30 percent disability rating, and no higher, is warranted.  There is no indication prior to that time that would indicate a compensable rating.

The Board also finds that a maximum 50 percent evaluation is not warranted, as the evidence of record does not support finding that the Veteran has headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  The Veteran has indicated that he works for VA and that his job had a flexed schedule, as long as he did his eight hours, he could close the door and close the door, turn off the lights, put his head down, and take something.  (December 2011 Board hearing).  At most, he has only indicated missing one or two days of work, but even then that was during a period when his headaches had worsened, but by the May 2012 VA examination he indicated that he has since improved on new medications.  

The Board further notes that the Veteran does not appear to have frequent completely prostrating and prolonged attacks.  As indicated above, the VA examinations have not indicated findings even consistent with a 30 percent disability rating, much less a 50 percent one.  

Most importantly, however, as to the question of economic inadaptability, the Board notes that the Veteran has been fully employed throughout the appeal period.  As the Veteran has been able to maintain full time employment, despite the amount of time he may have lost due to headaches, severe economic inadaptability has not been demonstrated.  Also, the Board does not find any credible evidence that the headaches produced severe economic inadaptability.  See Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004).  As such, a 50 percent disability rating is not warranted.  

The Board thus finds that a compensable rating is not warranted prior to December 6, 2011, but that giving the Veteran the benefit of the doubt, a 30 percent disability rating is warranted from that time for his headaches.

VII. Residuals of Umbilical Hernia

The Veteran's service-connected residuals of umbilical hernia repair is currently rated as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 7339, for hernia, ventral postoperative.  The Veteran is also separately service-connected for the hernia scar, which is being separately considered in the REMAND portion of this decision and will not be considered as part of the current claim.

Under Diagnostic Code 7339, a noncompensable rating is warranted for healed postoperative wounds, no disability, and a belt is not indicated. A 20 percent rating is warranted for a small, post-operative ventral hernia that is not well supported by a belt under ordinary conditions, or a healed ventral hernia or post-operative wounds with weakening of abdominal wall and indication for a supporting belt. A 40 percent rating is assigned for a large, post-operative ventral hernia that is not well supported by a belt under ordinary circumstances. A 100 percent rating is assigned for a massive, post-operative ventral hernia that is persistent, with severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable. 38 C.F.R. § 4.114, Diagnostic Code 7339 (2015).

A.  Factual Background

During his December 2011 Board hearing, the Veteran reported that his biggest problem following his hernia repair was that he could not sleep, due to a stabbing pain.  He also reported having reoccurring stabbing pains on occasion.  He claimed that the surgery area was tender to the touch.  

The service treatment records generally document complaints of, or treatment for, an umbilical hernia.  In May 2006, the hernia was repaired.  A November 2005 note documented a post-operative check of the hernia, with the only limitation per General Surgeon's recommendations for limitations on lifting and situps.  Following a January 2006 separation physical, the Veteran was released without limitations.

Private medical records from Dr. J. Almand generally document follow up for the hernia treatment.  In March 2006, the Veteran complained of occasional abdominal pain described as peri umbilical hernia related.

During his October 2006 VA examination, the Veteran reported that he began having symptoms in the abdominal area in 2005, during service, after which he underwent an umbilical hernia repair; the hernia has not reoccurred.  The Veteran reported continuing pain in the area, occurring every two to four weeks, lasting two to four days.  He claimed the area was extremely sensitive to pressure.  The examiner diagnosed the Veteran with umbilical hernia repair.

In the July 2007 VA examination, the Veteran reported a recurring lump in the umbilical area and continued tenderness, as well as, abdominal cramping.  The examiner diagnosed him with post-umbilical hernia repair with residual tenderness and muscle atrophy, which had no effects on usual activities of daily living or significant effects on usual occupation.  

During the May 2008 VA examination, the Veteran again complained of discomfort with poking a knot above the umbilicus and tenderness to the hernia site.  The examiner found no hernia present.  The examiner diagnosed him with post umbilical hernia repair with residual tenderness muscle atrophy, with no significant occupation effects.  There was a moderate effect on chores, shopping, recreation, and traveling; severe effect on exercise and sports; and mild effect on feeding and bathing, dressing, toileting, and grooming.  

During his September 2010 VA examination, the Veteran reported occasional very sharp pain below his umbilicus, which lasted a few moments before going away and was unrelated to movement or eating.  He denied hernia reoccurrence.  The condition did not affect his occupational function and occasionally affected daily activities, with very sharp pain lasting a moment.  It was not frustrating.  The examiner found no tenderness to the area of the repaired umbilical hernia.  Also CT did not reveal any tethering or adhesions as a result of surgery.  The only abnormality was abdominal muscle atrophy below the umbilical hernia, and that the Veteran had very little abdominal fat.  The examiner diagnosed the Veteran with post umbilical hernia repair, with no evidence of recurrence.  

The December 2012 VA examiner diagnosed the Veteran with ventral hernia in 2005, and that he was status post umbilical hernia repair (ventral hernia) without evidence of recurrence.  The Veteran complained of intermittent pain and tenderness.  The examiner found no hernia and a healed postoperative ventral hernia repair.  The examiner determined that there was a non-tender abdomen without masses with well healed scar in the umbilicus.  There was no evidence of tethering of the soft tissue.  Muscle wall strength was normal.  There was no evidence of reoccurrence of the hernia.  There was no indication for a supporting belt.  The Veteran reported that his biggest problem was tenderness when lying on his stomach; also sometimes he would reach for something and get a twinge of pain.  

B.  Analysis

While the Veteran may have post-operative wounds with weakening of the abdominal wall, there is nothing in the record to indicate that the Veteran's ventral hernia requires a supporting belt.  Notably, the December 2012 VA examiner specifically determined that there was no indication for a supporting belt.  As noted above, to warrant a 20 percent rating under Diagnostic Code 7339, there has to be both weakening of abdominal wall and indication for a supporting belt. Accordingly, an initial 20 percent disability rating is not warranted under Diagnostic Code 7339.

Furthermore, the Veteran no longer has a hernia, of any size, as found by all the above VA examiners and reported by the Veteran.  As such, a compensable rating of 20 or 40 percent would not be warranted on such a basis.  Also, he does not meet symptoms associated with a 40 percent rating, as he does not have a large hernia not well supported by a belt under ordinary conditions.  Diagnostic Code 7339.

He also does not have massive, persistent, severe diastasis of recti muscles or extensive diffuse destruction or weakening of muscular and fascial support of abdominal wall so as to be inoperable for a 100 percent disability rating.  As noted above, at most VA examiners have from some residual tenderness and muscle atrophy.  The December 2012 VA examiner found that muscle wall strength was normal.

In light of the foregoing, the Board finds that the Veteran's symptomatology continues to more nearly approximate the currently assigned criteria for a noncompensable evaluation. As noted above, the Veteran's residual scar has been rated separately. 

VIII. Post Umbilical Hernia Repair Scar 

The Veteran contends that a disability rating in excess of 10 percent is warranted for his service-connected post umbilical hernia repair scar.  

A.  Applicable Law

The Board notes that the criteria for rating scars were revised during the pendency of this appeal, effective October 23, 2008.  

As for the amendments effective October 23, 2008, the revised criteria only apply to claims filed on or after October 23, 2008, and to those claims where a request for consideration of the new criteria has been received.  See 73 Fed. Reg. 54708 (Sept. 23, 2008); see also 77 Fed. Reg. 2909 (Jan. 12, 2012) (correcting the applicability-date language for the revised rating criteria for scars).  As the Veteran's claim for an increased rating was filed prior to the effective date of the revised criteria, and the Veteran has not specifically requested consideration of his claim under the October 23, 2008, revised criteria, those criteria are not for application.  Thus, all diagnostic codes discussed herein are the versions in effect prior to October 23, 2008.  

Effective August 30, 2002 (when the criteria for prior to October 23, 2008 went into effect), Diagnostic Code 7800 provides for rating disfigurement of the head, face, or neck, which is not for application here given the location of the Veteran's hernia scar.  

However, under Diagnostic Code 7801, scars other than to the head, face, or neck, that are deep or cause limitation of motion; are rated by area.  A 10 percent rating is for area or areas exceeding 6 square inches (39 sq. cm).  A 20 percent rating is for an area or areas exceeding 12 square inches (77 sq. cm).  A 30 percent rating is for an area or areas exceeding 72 square inches (465 sq. cm).  A maximum 40 percent rating is for an area or areas exceeding 144 square inches (929 sq. cm).  Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with § 4.25. Note (1). A deep scar is one associated with underlying soft tissue damage. Note (2). 38 C.F.R. § 4.118 (2008).

Diagnostic Code 7803 provides a 10 percent rating for superficial scars that are unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803 (from August 30, 2002 to October 23, 2008). An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. Id. at Note (1). A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (2).
 
Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination. 38 C.F.R. § 4.118, Diagnostic Code 7804 (from August 30, 2002 to October 23, 2008). As above, a superficial scar is one not associated with underlying soft tissue damage.  Id. at Note (1).
 
Pursuant to Diagnostic Code 7805, scars are evaluated on the basis of limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 (from August 30, 2002 to October 23, 2008).

B.  Factual Background 

In a June 2007 statement, the Veteran reported that he had a keloid (which would occur sometimes when the hernia repair area would swell up like a nut) or cyst residual of umbilical repair.  In a July 2007 statement, A.W. reported, that the Veteran would sometimes have a spot that would puff up that was soft, which the Veteran said looked like a keloid.  

Although numerous VA medical records from over the course of the appeal are associated with the claims file, they generally do not document any complaints of, or treatment for, post umbilical hernia repair scar.
 
During an October 2006 VA examination, the Veteran reported having a stable scar, but reported that the umbilical area was generally sensitive to pressure.  The VA examiner found a 2 cm x 0.1 cm linear surgical scar, which was well-healed and not adhered.  There was tenderness with palpation to the umbilical area.  

During a May 2008 VA examination, the Veteran reported to have tenderness at the hernia repair site.  The VA examiner found that the Veteran had a scar of 4.0 cm x 0.1 cm.  The examiner noted tenderness on palpation and adherence to underlying tissue.  There was no limitation of motion or of function, as well as, no underlying soft tissue damage, skin ulceration, or breakdown over scar.  

A September 2010 VA examiner found a well-healed scar in the umbilicus, with no tenderness in the area.  

Consistent with the September 2010 findings, a December 2012 VA examiner found a well healed scar in the umbilicus and no tenderness.  Additionally, the VA examiner noted that the scar was not visible, though there was a small area of palpable suture of 0.5 x .25 cm, by palpation.  The examiner found no evidence of tethering of the soft tissue.   

C.  Analysis

Considering the pertinent evidence in light of the applicable criteria, the Board finds a disability rating in excess of 10 for the service-connected post umbilical hernia repair scar is not warranted.

The Veteran is currently rated with a 10 percent disability rating, under Diagnostic Code 7804 for superficial scar, painful on examination. That is the maximum rating possible under the applicable version of that diagnostic code.  Indeed, later VA examinations, such as in December 2012 found no tenderness that would warrant even a compensable rating.

Under Diagnostic Code 7801, scars other than to the head, face, or neck, that are deep or cause limitation of motion is rated by area, with a minimum area exceeding 6 square inches (39 sq. cm) for a compensable rating.  Given that the maximum scar finding made on examination was of 4.0 cm x 0.1 cm, by the May 2008 VA examiner, a compensable rating is not warranted.  Even considering the Veteran's claim of an occasional keloid area like a nut, there was no indication that such nut like area would exceed 6 square inches.  The Board notes that the December 2012 VA examiner even found that the scar was no longer visible.   

Diagnostic Code 7803 provides a 10 percent rating for superficial scars that are unstable.  None of the VA examiners made findings consistent with the Veteran having an unstable scar.  Indeed, the May 2008 VA examiner found no underlying soft tissue damage, skin ulceration, or breakdown over scar.  Later VA examiners found it was well healed, with December 2012 VA examiner finding it not visible.

Additionally, Diagnostic Code 7805 evaluates scars based on limitation of function of the affected part is also not applicable.  None of the medical evidence documents such limitation.  The May 2008 VA examiner also specifically found no such limitation and other VA examiners made no findings of such limitation.  

As for the lay assertions of record, the Board notes that lay people are certainly competent to report matters within his personal knowledge, to include his or her own symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Veteran has not complained of symptoms consistent with a rating in excess of 10 percent, such as based on size of scar or limitation of function.  Even if so, however, the Board points out that, as a layperson without appropriate medical training and expertise to competently render the medical findings needed to support a higher rating, his assertions would not be considered more persuasive than the findings of a qualified medical professional-here the multiple VA examiners.  See 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions). 

IX. Extraschedular Consideration

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. Id.

The Board finds that the Veteran's symptomatology associated with the headaches claim is fully addressed by the rating criteria under which such disability is rated. Specifically, the rating criteria address the Veteran's duration and intensity of headaches, to include ability function during such an event.  Also, his scar has been considered based on location, size, stability, and even pain (for which the Veteran is rated).  There are no additional symptoms that are not addressed by the rating schedule.   As such, the rating schedule is adequate to evaluate the Veteran's disability picture. Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization. 

As to the residuals of umbilical hernia claim, the Veteran has also raised symptoms of pain and difficulty sleeping.  Such symptomatology is not fully addressed by the rating criteria.  The Board does note, in passing, that interference with sleep is also considered as part of his service-connected anxiety disorder with posttraumatic stress disorder features and depressive disorder, for which he has a 70 percent disability rating.  Also, the Veteran has a separate rating for tender scar following hernia repair, which considers tenderness/pain caused by the condition.  However, as to the second factor for extraschedular consideration, the Veteran has not indicated that there was any marked interference with employment or frequent periods of hospitalization.  All the VA examiners found that it did not interfere with the Veteran's employment and the Veteran has not claimed that it has interfered with it.  Indeed, during the entire appeal period, the Veteran has been fully employed with VA.  Furthermore, the Veteran has indicated that he did not receive treatment for the disability, specifically reporting to the December 2012 VA examiner that his surgeon had not recommended treatment.  As such, there are also no frequent periods of hospitalization.  

Consequently, the Board concludes that referral of these matters for consideration of an extra-schedular rating is not warranted. Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record. The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence reflects that the Veteran has been employed throughout the appeal period and the Veteran has never indicated that he was unemployable.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.


ORDER

Service connection for bilateral pes planus is granted.

Service connection for a low back disability is denied.

Prior to December 6, 2011, a compensable disability rating, for headaches, is denied.

From December 6, 2011, an initial disability rating of 30 percent, and no higher, is granted.  

An initial, compensable disability rating for residuals of umbilical hernia is denied.

An initial disability rating in excess of 10 percent for post umbilical hernia repair scar is denied.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

As to the claims for service connection for right and left hip disorders, to reopen the claim of entitlement to service connection for a stomach disorder, and increased ratings for right and left knee tendinitis, with degenerative arthritis, the AOJ denied those claims in a July 2015 rating decision.  In March 2016, the Veteran provided a notice of disagreement with that denial.  The AOJ has not issued a statement of the case that addresses these issues. Therefore, the Board must remand this issue for issuance of a proper statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The AOJ should provide the Veteran with a statement of the case regarding the issues of entitlement to service connection for right and left hip disorders, to reopen the claim of entitlement to service connection for a stomach disorder; and for increased ratings for right and left knee tendinitis, with degenerative arthritis.  

Do not certify or return these issues to the Board, unless the Veteran or his representative submits a timely substantive appeal in response to the statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
 Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


